 SOUTH MISSISSIPPI ELECTRIC POWER ASSOCIATIONSouth Mississippi Electric Power Association and In-ternational Brotherhood of Electrical Workers, Lo-cal 903, AFL-CIO. Case 15-CA-7149March 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on December 18, 1978, by In-ternational Brotherhood of Electrical Workers, Local903, AFL-CIO, herein called the Union, and dulyserved on South Mississippi Electric Power Associ-ation, herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 15, issued a complaint onDecember 27, 1978, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 29,1978, following a Board election in Case 15-RC-6320, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about December 18, 1978, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representativeand to furnish relevant and necessary bargaining in-formation, although the Union has requested and isrequesting it to do so. On January 8, 1979, Respon-dent filed its answer to the complaint admitting inpart, and denying in part, the allegations in the com-plaint, and submitting its affirmative defenses. OnJanuary 11, 1979, Respondent filed an amendment toanswer solely to correct the wording in its originalanswer.On January 12, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 18,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show CauseI Official notice is taken of the record in the representation proceeding.Case 15-RC-6320. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electrosysiems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Inertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.why the General Counsel's Motion for SummaryJudgment should not be granted. Thereafter on Janu-ary 29, 1979, Respondent filed a response to NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, amendment to an-swer, and response to Notice To Show Cause, Re-spondent denies the validity of the Union's certifica-tion based on: (1) its election objections alleging anillegal waiver of the Union's initiation fees and theunlawful conduct of the Union's observer in keepinga list of employees who had voted in the election, and(2) the denial of a hearing on its objections which isalleged to be a violation of due process.2Counsel forthe General Counsel contends in its Motion for Sum-mary Judgment that Respondent is attempting to re-litigate issues which were litigated in the representa-tion case. We agree.Review of the record herein, including that of therepresentation proceedings in Case 15-RC-6320,shows that pursuant to a Decision and Direction ofElection issued by the Acting Regional Director onJuly 18, 1978,3an election by secret ballot was con-ducted on August 17, 1978, which the Union won, 61to 42, with 5 challenged ballots. The challenges werenot sufficient to affect the results of the election.Thereafter, on August 24, 1978, Respondent filedtimely objections to conduct affecting the results ofthe election, alleging: (1) that a letter mailed by theUnion to Respondent's employees prior to the elec-tion stating, inter alia, that "There will be no initi-ation fee for anyone joining the Union," was an im-proper waiver of such fees under the standard set outin N.L.R.B. v. Savair Manufacturing Co.,4and (2) thatthe union observer at one of the election sites re-corded on a list the names of employees who had2 These issues of alleged union misconduct and the denial of due processwere stated as affirmative defenses by Respondent in its answer and amend-ment to answer to the complaint.In his Decision and Direction of Election, the Acting Regional Directorfound, inter alia, that contrary to the Union's position, only a systemwideunit of the employees at Respondent's headquarters and plant locations isappropriate. and that two of Respondent's employees in the positions ofoffice supervisor and maintenance service foreman. respectively, are statu-tory supervisors, and are thereby excluded from the unit. On July 31, 1978,Respondent filed a request for review contending that the Acting RegionalDirector erred in failing to examine the Union's showing of interest in thebroader unit and in finding the two employees to be supervisors. Thereafter,on August IS, 1978, the Board denied the request as raising no substantialissues warranting review.'414 U.S. 270 (1973).241 NLRB No. 51425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoted, and was observed when doing so by at leasttwo employees. On September 29, 1978, after an in-vestigation, the Acting Regional Director issued hisSupplemental Decision and Certification of Repre-sentative in which he found that: (I) no evidence waspresented which indicated that the waiver of initi-ation fees was conditional on any form of employeesupport for the Union and that, in fact, the Unionhad refused to accept new members until after theelection, and (2) that, even if the list was used to rec-ord who had voted and was not utilized to check theaccuracy of the challenges, at most only a small num-ber of names could have been recorded and, further,the action was taken when no eligible voters were inthe voting area. Therefore, the Acting Regional Di-rector recommended that the objections should beoverruled and that the Union should be certified.Thereafter, on October 13, 1978, Respondent filed atimely request for review of the Regional Director'sSupplemental Decision and Certification of Repre-sentative in which it reiterated to the Board its posi-tion taken before the Regional Director. On October20, 1978, the Union filed an opposition to the Em-ployer's request for review. Thereafter, on November20, 1978, the Board denied the request as raising nosubstantial issues warranting review.Respondent, as one of its affirmative defenses, re-quests a hearing on its objections in this proceeding,alleging that the failure to conduct a hearing consti-tuted a denial of due process. We find no merit in thiscontention. It is well established that a party is notentitled to a hearing on objections absent a showingof substantial and material issues.5Here the Boardfound, in denying Respondent's request for review,that Respondent failed to make such a showing. Fur-ther, the Board has held, with judicial approval, thatevidentiary hearings are not required in unfair laborpractice cases and summary judgment is appropriatewhere, as here, there are no substantial or materialfacts to be determined.6It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.7All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-I National Beryllia Corporation, 222 NLRB 1289 (1976), and cases citedtherein.I Handy Hardware Wholesale, Inc., 222 NLRB 373 (1976), and cases citedtherein.'See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Mississippi corporation with itsprincipal office and place of business in Hattiesburg,Mississippi, is a public utility engaged in the businessof generating and transmitting electrical energy tofixed electric power associations. During the past 12months, a representative period, Respondent per-formed services valued in excess of $500,000, and pur-chased and received goods valued in excess of$50,000, directly from points located outside the Stateof Mississippi.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers,Local 903, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Employer, including the transmission depart-ment, and the plant clerical employees; exclud-ing office clerical employees, chemists, profes-sional employees, guards and supervisors asdefined by the Act.426 SOUTH MISSISSIPPI ELECTRIC POWER ASSOCIATION2. The certificationOn August 17, 1978, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on September 29. 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 28, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit and to furnish itwith relevant and necessary bargaining informationconcerning the employees in the above-describedunit, including, but not limited to, a copy of all jobdescriptions included in the bargaining unit, and thewages and fringe benefits paid for each job descrip-tion. Commencing on or about December 18, 1978,and continuing at all times thereafter to date. Re-spondent has refused, and continues to refuse, to rec-ognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employ-ees in said unit, and to furnish relevant and necessarybargaining information.Accordingly, we find that Respondent has, sinceDecember 18, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and to furnish relevant and necessarybargaining information and that, by such refusal, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (I1) of the Act.IV. THE EFFECI' OF THE UNFAIR LABOR PRACTICESUPON (OMMERCEThe activities of Respondent set forth in section111, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 1HEi REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement;and furnish the Union, upon request, relevant andnecessary bargaining information concerning the em-ployees in the appropriate unit, including, but notlimited to, a copy of all job descriptions included inthe bargaining unit, and the wages and fringe benefitspaid for each job description.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultr' Companl, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. South Mississippi Electric Power Association, isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers, Local 903, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees ofthe Employer, including the transmission department,and the plant clerical employees; excluding officeclerical employees, chemists, professional employees,guards and supervisors as defined by the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since September 29, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 18, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about December 18, 1978, andat all times thereafter to furnish relevant and neces-sary bargaining information concerning said employ-ees, including, but not limited to, a copy of all jobdescriptions included in the bargaining unit, and thewages and fringe benefits paid for each job descrip-tion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,South Mississippi Electric Power Association, Hat-tiesburg, Mississippi, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Brother-hood of Electrical Workers, Local 903, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employees ofthe Employer, including the transmission depart-ment, and the plant clerical employees; exclud-ing office clerical employees, chemists, profes-sional employees, guards and supervisors asdefined by the Act.(b) Refusing to furnish relevant and necessary bar-gaining information concerning employees in theabove-described unit, including, but not limited to, acopy of all job descriptions included in the bargainingunit, and the wages and fringe benefits paid for eachjob description.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement, and, upon request, furnish relevantand necessary bargaining information concerning theemployees in the aforesaid appropriate unit, includ-ing, but not limited to, a copy of all job descriptionsincluded in the bargaining unit, and the wages andfringe benefits paid for each job description.(b) Post at its Hattiesburg, Purvis, and Mozelle,Mississippi, facilities copies of the attached noticemarked "Appendix."8Copies of said notice, on formsprovided by the Regional Director for Region 15, af-ter being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Electrical Workers, Lo-cal 903, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT refuse to furnish the above-named Union with relevant and necessary bar-gaining information concerning employees in thebargaining unit described below, including, butnot limited to, a copy of all job descriptions in-cluded in the bargaining unit, and the wages andfringe benefits paid for each job description.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.428 SOUTH MISSISSIPPI ELECTRIC POWER ASSOCIATIONWE ILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement; and upon request. furnish the Unionwith relevant and necessary bargaining informa-tion concerning the employees in the bargainingunit described below, including but not limitedto, a copy of all job descriptions included in thebargaining unit, and the wages and fringe bene-fits paid for each job description. The bargainingunit is:All production and maintenance employees ofthe Employer, including the transmission de-partment, and the plant clerical employees;excluding office clerical employees, chemists,professional employees, guards and supervi-sors as defined by the Act.SOUTH MISSISSIPPI ELECTRIC POWER ASSO-CIATION429